DETAILED ACTION
This action is responsive to the application filed on September 01, 2021, which is a continuation of 16/540,305 filed on August 14, 2019, now US Pat. No. 11,144,497.
The preliminary amendments dated September 01, 2021 and November 12, 2021 have been acknowledged and considered.
Claims 1-24 have been canceled. Claims 25-42 have been newly added.
Claims 25-42 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on September 01, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 01, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/540,305 filed on 08/14/2019, now US Pat. No. 11,144,497. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
  	The abstract of the disclosure is objected to because the abstract recites to include “ALUs”. As acronym is likely to change its meaning over time, thus, it (ALUs) needs to be spelled out. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 31 and 37 are objected to because of the following informalities:  As to claims 31, and 37 in line 2, recite to include "ALUs" in the claim. As acronym is likely to change its meaning over time, thus, it (ALUs) needs to be spelled out once in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15-20 of U.S. Patent No. 11,144,497 in view of Vorbach et al. (US Pub. No. 2011/0238948). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 11,144,497
Claim 25
25. A system for populating instruction words for simultaneous execution of instruction operations, the system comprising: a plurality of Arithmetic Logic Units (ALUs) in a data path operating on a clock cycle;a non-transitory computer readable memory storing instructions: the system being programmed to implement the instructions to perform operations comprising:creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; first identifying a critical path of the dependency graph; first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule; second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and does not violate any predetermined rule; 

second assigning, to the instruction word, the selected any available dependent instruction nodes; and 

updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 1
1. A system for populating instruction words for simultaneous execution of instruction operations, the system comprising: a plurality of Arithmetic Logic Units (ALUs) in a data path operating on a clock cycle; a non-transitory computer readable memory storing instructions: the system being programmed to implement the instructions to perform operations comprising:creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; initially designating any of the instruction nodes in the dependency graph as global, wherein a global designation represents at least that the corresponding instruction node is expected to require inputs from outside of a predefined limited physical range of ALUs, the range being smaller than the full extent of the data path; and first selecting a first available instruction node from the dependency graph; first assigning the selected first available instruction node to the instruction word; second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and does not violate any predetermined rule, the any predetermined rule includes that the instruction word may not include an available dependent instruction node that is designated as global; second assigning to the instruction word the selected any available dependent instruction nodes; and updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 25 is a broader version of claim 1 of Patent 11,144,497, respectively; however, this patent also fail to particularly show the limitations in not in bold above, as this being the only difference between the claims.

However, Vorbach teaches “first identifying a critical path of the dependency graph (see paragraph [0591], after the partition step, configurations are hand written in NML to simulate the compiler code generation step. Placement and routing is done automatically by the mapping tool XMAP. For convenience the NML feature to define modules is used. In some cases, the objects in the critical path are placed relatively to each other, as this has proven to improve the execution performance drastically. See paragraph [0871], the first thing to notice is the cycle in the dataflow graph. It defines a critical path as it decides how many XPP cycles are at least necessary to provide a new output value. See paragraphs [0901]-[0902], If placement and routing of the critical path is done first, followed by the placement and routing of the less critical components, less registers will be inserted into the critical path by the router. In general, several different heuristics should be used in placement and routing. Feedback from the placement and routing tool to the compiler can help avoid the added registers in the critical path).first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule (see paragraph [0401], a node splitting transformation may split a statement in pieces. It may be used to break dependence cycles in the dependence graph due to the too high granularity of the nodes, thus enabling vectorization of the statements. See paragraph [0442], node splitting, loop skewing, scalar expansion or statement reordering can be applied in other cases. Then, loop interchange may move inwards the loop levels without dependence cycles. A goal is to have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible. Then, loop fusion, reduction recognition, scalar replacement/array contraction, and loop distribution may be applied to further improve the following vectorization. Vector statement generation can be performed at last using the Allen-Kennedy algorithm for instance. The last step can include optimizations such as loop tiling, strip-mining, loop unrolling and software pipelining that take into account the target processor. Furthermore, see paragraphs [0661], [0674], [0953]).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Danilak which provides a methodology for populating an instruction word for simultaneous execution of instruction, by identifying critical paths in a dependency graph that do not violate a predetermined rule as suggested by Vorbach, as Vorbach would provide enhance the instruction execution by enabling vectorization of the statements, thus have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible.
Claim 26
Claim 2
Claim 27
Claim 3
Claim 28
Claim 4
Claim 29
Claim 5
Claim 30
Claim 6
Claim 31
31. A method for populating an instruction word for simultaneous execution of instruction operations by a plurality of ALUs in a data path. the method comprising: creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; first identifying a critical path of the dependency graph: first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule;

first assigning the selected first available node to the instruction word; 

second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available node and do not violate any predetermined rule; 

second assigning to the instruction word the selected any available dependent instruction nodes; and 

updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 8
8. A method for populating an instruction word for simultaneous execution of instruction operations by a plurality of ALUs in a data path, the method comprising: creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; initially designating any of the instruction nodes in the dependency graph as global, wherein a global designation represents at least that the corresponding instruction node is expected to require inputs from outside of a predefined limited physical range of ALUs, the range being smaller than the full extent of the data path; andfirst selecting a first available instruction node from the dependency graph; first assigning the selected first available instruction node to the instruction word; second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and do not violate any predetermined rule, the any predetermined rule includes that the instruction word may not include an available dependent instruction node that is designated as global; second assigning to the instruction word the selected any available dependent instruction nodes; and updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 31 is a broader version of claim 8 of Patent 11,144,497, respectively; however, this patent also fail to particularly show the limitations in not in bold above, as this being the only difference between the claims.

However, Vorbach teaches “first identifying a critical path of the dependency graph (see paragraph [0591], after the partition step, configurations are hand written in NML to simulate the compiler code generation step. Placement and routing is done automatically by the mapping tool XMAP. For convenience the NML feature to define modules is used. In some cases, the objects in the critical path are placed relatively to each other, as this has proven to improve the execution performance drastically. See paragraph [0871], the first thing to notice is the cycle in the dataflow graph. It defines a critical path as it decides how many XPP cycles are at least necessary to provide a new output value. See paragraphs [0901]-[0902], If placement and routing of the critical path is done first, followed by the placement and routing of the less critical components, less registers will be inserted into the critical path by the router. In general, several different heuristics should be used in placement and routing. Feedback from the placement and routing tool to the compiler can help avoid the added registers in the critical path).first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule (see paragraph [0401], a node splitting transformation may split a statement in pieces. It may be used to break dependence cycles in the dependence graph due to the too high granularity of the nodes, thus enabling vectorization of the statements. See paragraph [0442], node splitting, loop skewing, scalar expansion or statement reordering can be applied in other cases. Then, loop interchange may move inwards the loop levels without dependence cycles. A goal is to have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible. Then, loop fusion, reduction recognition, scalar replacement/array contraction, and loop distribution may be applied to further improve the following vectorization. Vector statement generation can be performed at last using the Allen-Kennedy algorithm for instance. The last step can include optimizations such as loop tiling, strip-mining, loop unrolling and software pipelining that take into account the target processor. Furthermore, see paragraphs [0661], [0674], [0953]).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Danilak which provides a methodology for populating an instruction word for simultaneous execution of instruction, by identifying critical paths in a dependency graph that do not violate a predetermined rule as suggested by Vorbach, as Vorbach would provide enhance the instruction execution by enabling vectorization of the statements, thus have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible.
Claim 32
Claim 9
Claim 33
Claim 10
Claim 34
Claim 11
Claim 35
Claim 12
Claim 36
Claim 13
Claim 37
37. A non-transitory computer readable media storing instructions for populating instruction words for simultaneous execution of instruction operations by a plurality of Al Us in a data path, which when executed by a system, cause the system to perform operations comprising:creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; first identifying a critical path of the dependency graph; first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule;first assigning the selected first available instruction node to the instruction word;second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and do not violate any predetermined rule;second assigning to the instruction word the selected any available dependent instruction nodes: and updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 15
15. A non-transitory computer readable media storing instructions for populating instruction words for simultaneous execution of instruction operations by a plurality of ALUs in a data path, which when executed by a system, cause the system to perform operations comprising: creating a dependency graph of instruction nodes, each instruction node including at least one instruction operation; initially designating any of the instruction nodes in the dependency graph as global, wherein a global designation represents at least that the corresponding instruction node is expected to require inputs from outside of a predefined limited physical range of ALUs, the range being smaller than the full extent of the data path; andfirst selecting a first available instruction node from the dependency graph;first assigning the selected first available instruction node to the instruction word; second selecting any available dependent instruction nodes that are dependent upon a result of the selected first available instruction node and do not violate any predetermined rule, the any predetermined rule includes that the instruction word may not include an available dependent instruction node that is designated as global; second assigning to the instruction word the selected any available dependent instruction nodes; and updating the dependency graph to remove any instruction nodes assigned during the first and second assigning from further consideration for assignment.
Claim 37 is a broader version of claim 15 of Patent 11,144,497, respectively; however, this patent also fail to particularly show the limitations in not in bold above, as this being the only difference between the claims.

However, Vorbach teaches “first identifying a critical path of the dependency graph (see paragraph [0591], after the partition step, configurations are hand written in NML to simulate the compiler code generation step. Placement and routing is done automatically by the mapping tool XMAP. For convenience the NML feature to define modules is used. In some cases, the objects in the critical path are placed relatively to each other, as this has proven to improve the execution performance drastically. See paragraph [0871], the first thing to notice is the cycle in the dataflow graph. It defines a critical path as it decides how many XPP cycles are at least necessary to provide a new output value. See paragraphs [0901]-[0902], If placement and routing of the critical path is done first, followed by the placement and routing of the less critical components, less registers will be inserted into the critical path by the router. In general, several different heuristics should be used in placement and routing. Feedback from the placement and routing tool to the compiler can help avoid the added registers in the critical path).first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule (see paragraph [0401], a node splitting transformation may split a statement in pieces. It may be used to break dependence cycles in the dependence graph due to the too high granularity of the nodes, thus enabling vectorization of the statements. See paragraph [0442], node splitting, loop skewing, scalar expansion or statement reordering can be applied in other cases. Then, loop interchange may move inwards the loop levels without dependence cycles. A goal is to have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible. Then, loop fusion, reduction recognition, scalar replacement/array contraction, and loop distribution may be applied to further improve the following vectorization. Vector statement generation can be performed at last using the Allen-Kennedy algorithm for instance. The last step can include optimizations such as loop tiling, strip-mining, loop unrolling and software pipelining that take into account the target processor. Furthermore, see paragraphs [0661], [0674], [0953]).

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Danilak which provides a methodology for populating an instruction word for simultaneous execution of instruction, by identifying critical paths in a dependency graph that do not violate a predetermined rule as suggested by Vorbach, as Vorbach would provide enhance the instruction execution by enabling vectorization of the statements, thus have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible.
Claim 38
Claim 16
Claim 39
Claim 17
Claim 40
Claim 18
Claim 41
Claim 19
Claim 42
Claim 20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28, 30-34, 36-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Heishi et al. (US Pat. No. 6,324,639 – hereinafter Heishi – IDS 09/01/2021) in view of Vorbach et al. (US Pub. No. 2011/0238948 – hereinafter Vorbach – IDS 09/01/2021).
   	With respect to claim 25 (new), Heishi teaches a system for populating instruction words for simultaneous execution of instruction operations (see column 1 lines 6-15, an instruction conversion apparatus, a processor, a storage medium storing parallel execution codes to which a plurality of instructions have been assigned, and a computer-readable storage medium storing an instruction conversion program that generates such parallel execution codes), the system comprising:   	a plurality of Arithmetic Logic Units (ALUs) in a data path operating on a clock cycle (see column 12 lines 21-23 and figure 4, the first calculating unit 44, the
second calculating unit 45, and the third calculating unit 46 each include an ALU
(arithmetic logic unit)).   	a non-transitory computer readable memory storing instructions:   		the system being programmed to implement the instructions to   	perform operations comprising:   			creating a dependency graph of instruction nodes, each   		instruction node including at least one instruction operation (see figures 22A-22F, 27B, 28B and column 21 lines 9-11, the dependency analyzing unit 120 analyzes the dependencies between instructions in a basic block and produces a dependency graph).  			second selecting any available dependent instruction nodes     		that are dependent upon a result of the selected first available   		instruction node and does not violate any predetermined rule (see figures 22A-22F and column 22 lines 7-18, in figure 22D, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree. See column 22 line 23 – column 24 line 46, rearrangement rules). 
	  		second assigning, to the instruction word, the selected any  		available dependent instruction nodes (see figures 22A-22F and column 22 lines 7-18, in figure 22D, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree).   			updating the dependency graph to remove any instruction   		nodes assigned during the first and second assigning from further   		consideration for assignment (see figures 22A-22F and column 22 lines 7-18, in figure 22D, the player selects node 1 out of the end branches and cuts off this node. Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8. In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree). 
 	Heishi is silent to disclose:    	first identifying a critical path of the dependency graph; 	first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule;  	However, in an analogous art, Vorbach teaches:  	first identifying a critical path of the dependency graph (see paragraph [0591], after the partition step, configurations are hand written in NML to simulate the compiler code generation step. Placement and routing is done automatically by the mapping tool XMAP. For convenience the NML feature to define modules is used. In some cases, the objects in the critical path are placed relatively to each other, as this has proven to improve the execution performance drastically. See paragraph [0871], the first thing to notice is the cycle in the dataflow graph. It defines a critical path as it decides how many XPP cycles are at least necessary to provide a new output value. See paragraphs [0901]-[0902], If placement and routing of the critical path is done first, followed by the placement and routing of the less critical components, less registers will be inserted into the critical path by the router. In general, several different heuristics should be used in placement and routing. Feedback from the placement and routing tool to the compiler can help avoid the added registers in the critical path.   	first selecting, as first available instruction node, an end node of the identified critical path that does not violate any predetermined rule (see paragraph [0401], a node splitting transformation may split a statement in pieces. It may be used to break dependence cycles in the dependence graph due to the too high granularity of the nodes, thus enabling vectorization of the statements. See paragraph [0442], node splitting, loop skewing, scalar expansion or statement reordering can be applied in other cases. Then, loop interchange may move inwards the loop levels without dependence cycles. A goal is to have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible. Then, loop fusion, reduction recognition, scalar replacement/array contraction, and loop distribution may be applied to further improve the following vectorization. Vector statement generation can be performed at last using the Allen-Kennedy algorithm for instance. The last step can include optimizations such as loop tiling, strip-mining, loop unrolling and software pipelining that take into account the target processor. Furthermore, see paragraphs [0661], [0674], [0953]). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Heishi’s teaching, which set forth a method to provide a processor that does not need a large hardware scale and can execute a maximum of instructions in parallel, by identifying critical paths in a dependency graph that do not violate a predetermined rule as suggested by Vorbach, as Vorbach would provide enhance the instruction execution by enabling vectorization of the statements, thus have perfectly nested loops with the loop levels carrying dependence cycles as much outwards as possible.  	With respect to claim 26 (new), Heishi teaches the operations further comprising after the second assigning:   	determining whether the instruction word is complete or incomplete; returning to the first selecting in response to the instruction word being incomplete per the determining; and closing the instruction word in response to the instruction word being complete per the determining (see column 22 line 57- column 23 line 9, step S3.about.S8 include loop statements (loop2) forming a loop that determines which nodes in the arrangement candidate group formed in step S2 should be assigned to a same parallel execution code.  This loop process can end due to any of two circumstances.  The first circumstance is when all of the arrangement candidates in the arrangement candidate group have been arranged into a parallel execution code so that no assignment candidates remain.  This corresponds in the branch-cutting game to a case where there are few end branches (which is to say, there are few arrangement candidates).  There are cases where no assignment candidates remain after only one or two iterations of loop2.  In such cases, loop2 ends due to this first circumstance. The second circumstance is where the four unit fields in the present parallel execution code have been filled with arrangement candidates, so that there is no more room in the parallel execution code.  In this second circumstance, some of the arrangement candidates in the arrangement candidate group cannot be arranged into the parallel execution code and so are left behind (i.e. complete or incomplete, e.g. no more candidates remain or no more room/slots available).  	With respect to claim 27 (new), the operations further comprising creating a new instruction word in response to (a) the closing and (b) the dependency graph still has unassigned instruction nodes (see column 24 lines 19-46, as a general rule, the processing in steps S4.about.S6 is repeated and the instructions are progressively assigned to parallel execution codes.  It should be noted here that even if there is still space in a parallel execution code for the arrangement of another instruction, there will still be cases where no instruction will be arranged due to there being no more arrangement candidates.  When there is only one assignment candidate, processing of all the assignment candidates will be completed by a single iteration of loop2, so that the processing will then return to step S9.  However, if nodes could somehow be added as assignment candidates when the number of assignment candidates is low, further iterations of loop2 would be possible.  Nodes that have an anti-dependence or an output dependence with the most suitable node are nodes that were not selected as arrangement candidates in step S2 but which may be later added as assignment candidates.  Such nodes cannot be executed before the most suitable node, but can be executed in the same cycle as the most suitable node.  As a result, when the judgement "Yes" is given in the flowchart in FIG. 23A, the processing moves to step S7 and nodes that have only the most suitable node that is presently being arranged as a predecessor and have an anti- or an output dependence with the most suitable node are added to the arrangement candidate group as arrangement candidates.  After this, the processing moves to step S8 so that the processing in steps S4.about.S7 is performed for the newly added arrangement candidates).  	With respect to claim 28 (new), Heishi teaches wherein the updating comprises (a) removing from the dependency graph any instruction nodes assigned during the first and second assigning (see figures 22A-22F and column 22 lines 7-18, in figure 22D, the player selects node 1 out of the end branches and cuts off this node.  Once node 1 has been removed, node 2 becomes an end branch, so that the player next selects and cuts off one node out of the end branches nodes 2, 5, and 8.  In FIG. 22E, the player selects node 8 out of the end branches and cuts off this node. The player continues to cut off branches, with the nodes in the cut-off branches being arranged into a parallel execution code in the order in which the nodes are cut off. An arrangement of parallel execution codes that respects the dependencies in the program is obtained when all of the branches have been cut off the tree).   	With respect to claim 30 (new), Heishi teaches the operations further comprising, in response to absence of an available node during the first selecting:   	bypassing the first assigning, second selecting and second assigning (see at least figure 23B (and related paragraphs), arrangement not possible).  	With respect to claims 31-34 and 36, the claims are directed to a method that corresponds to the system recited in claims 25-28 and 30, respectively (see the rejection of claims 25-28 and 30 above).
  	With respect to claims 37-40 and 42, the claims are directed to a non-transitory computer readable media that corresponds to the system recited in claims 25-28 and 30, respectively (see the rejection of claims 25-28 and 30 above; wherein Heishi also teaches such media (e.g. medium) in column 35 lines 25-30).
Claims 29, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Heishi et al. (US Pat. No. 6,324,639) in view of Vorbach et al. (US Pub. No. 2011/0238948) and further in view of Heishi et al. (US Pat. No. 6,490,673 – hereinafter Heishi2 – IDS 09/01/2021).  	With respect to claim 29 (new), Heishi in view of Vorbach is silent to disclose wherein the first assigning assigns the selected first available instruction node to a first ALU slot of the instruction word, the first ALU slot corresponding to a first ALU of the plurality of ALUs; and the second assigning assigns one of the any available dependent nodes to a second ALU slot of the instruction word, the second ALU slot corresponding to a second ALU of the plurality of ALUs where the first and second ALUs are within a locally predefined range of each other.  	However, in an analogous art, Heishi2 teaches wherein the first assigning assigns the selected first available instruction node to a first ALU slot of the instruction word, the first ALU slot corresponding to a first ALU of the plurality of ALUs; and the second assigning assigns one of the any available dependent nodes to a second ALU slot of the instruction word, the second ALU slot corresponding to a second ALU of the plurality of ALUs where the first and second ALUs are within a locally predefined range of each other (see abstract, figures 17, 21, 23 and column 13 line 42 – column 14 line 15, each of the first, second, and third arithmetic operation units 44, 45, and 46 includes an ALU (Arithmetic Logic Unit) which each perform arithmetic logical operation on two pieces of data, a multiplier, a barrel shifter for performing shift operation, and a swapper for changing places of the upper and lower 32 bits of input data. The first arithmetic operation unit 44 obtains values that are stored in the registers R0 to R31 via the L1 and R1 buses and the constant operands that have been output from the first instruction decoder 33 and the instruction register B232 via the R1 bus, and performs an operation using the obtained values under the control of the execution control unit 41.  Then, the first arithmetic operation unit 44 divides the operation results into the upper 32 bits of data and the lower 32 bits of data, and transfers the upper and lower 32 bits of data to selectors 4321 and 4322, respectively via the D1 bus.  A more detailed explanation of the selectors 4321 and 4322 will be given later. As in the case of the first arithmetic operation unit 44, the second arithmetic operation unit 45 obtains values that have been stored in the registers R0 to R31 via the L2 and R2 buses and the constant operands that have been output from the second instruction decoder 34 and the instruction register C233, and performs an operation using the obtained values under the control of the execution control unit 41.  Then, the second arithmetic operation unit 45 divides the operation result into the upper and lower 32 bits of data, and transfers the upper and lower 32 bits of data to the selectors 4321 and 4322, respectively via the D2 bus. Similarly, the third arithmetic operation unit 46 obtains values that have been stored in the registers R0 to R31 via the L3 and R3 buses and the constant operands that have been output from the third instruction decoder 35 and the instruction register D234, and performs an operation using the obtained values under the control of the execution control unit 41.  Then, the third arithmetic operation unit 46 divides the operation result into the upper and lower 32 bits of data, and transfers the upper and lower 32 bits of data to the selectors 4321 and 4322, respectively via the D3 bus).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Heishi and Vorbach, by assigning an available instruction node to a ALU slot of the instruction word as suggested by Heishi2, as Heishi2 would provide a mechanism for reducing the number of execute cycles when parallel processing is performed in a processor that execute a plurality of instructions in one cycle.  	With respect to claim 35, the claim is directed to a method that corresponds to the system recited in claim 29, respectively (see the rejection of claim 29 above).
  	With respect to claim 41, the claim is directed to a non-transitory computer readable media that corresponds to the system recited in claim 29, respectively (see the rejection of claim 29 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Vorbach et al. (US Pub. No. 2012/0216012) set forth a single chip sequential processor comprising at least one ALU-Block wherein said sequential processor is capable of maintaining its op-codes while processing data such as to overcome the necessity of requiring a new instruction in every clock cycle (see abstract).  	Broughton et al. (US Pub. No. 2003/0188299) set forth a method for compiling a cycle-based design involves generating a parsed cycle-based design from the cycle-based design, elaborating the parsed cycle-based design to an annotated syntax tree, translating the annotated syntax tree to an intermediate form, and converting the intermediate form to an executable form (see abstract).   	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192